Citation Nr: 0807804	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-27 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for neuropathy of both 
thumbs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans (VA) Regional Office (RO) in 
San Diego, California.

In September 2007, the veteran testified at a travel Board 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently service-connected for retained 
metallic density of the left thumb with a noncompensable 
evaluation; however, the veteran has also consistently 
alleged that he suffers from neuropathy of both thumbs with 
symptoms that began during service.  

Service medical records show that the veteran complained of 
twitching and tingling of both thumbs.  Post-service medical 
records provide conflicting evidence.  VA treatment records 
show that the veteran continued to complain of numbness and 
twitching of his thumbs.  On VA (QTC) examination in July 
2002, the examiner noted that the veteran's complaints of 
tingling and numbness in the left thumb were the basis of his 
diagnosis of retained metallic pins.  October 2002 VA EMG 
results showed non-specific right median neuropathy and 
borderline right radial sensory neuropathy.  

The veteran underwent another VA (QTC) examination in 
September 2005; however, the examiner focused the examination 
and analysis on the veteran's right thumb and did not offer a 
clear opinion as to the nature and etiology of the claimed 
disorders.  The veteran was diagnosed as having intermittent 
spasms of the right thumb muscle and a resolved retained 
fragment of the left thumb.  The examiner noted that the 
examination did not reveal a cause for the intermittent 
spasms of both thumbs. 

It certainly appears that the veteran's bilateral thumb 
disability began in service and has continued since.  
Unfortunately, the identity of the thumb disability is not 
clear. 

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In light of 
the aforementioned medical findings, the Board finds that the 
veteran should be afforded further VA examination to 
determine the exact nature and diagnosis of any current 
bilateral thumb disability/neuropathy. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
Veterans Claims Assistance Act of 2000 
(VCAA) letter which complies with 
Dingess/Hartman v. Nicholson 19 Vet. App. 
473 (2006).

2.  The RO should schedule the veteran for 
a VA examination to determine the nature 
and time of onset of any current bilateral 
thumb disability/neuropathy.  The claims 
file must be made available to the 
examiner.  The examiner should identify 
the veteran's current bilateral thumb 
disability and provide an opinion as to 
whether it is at least as likely as not 
that any current bilateral thumb 
disability/neuropathy had its onset during 
service or is otherwise related to 
service.

3.  After conducting any additional 
indicated development, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



